Citation Nr: 1020416	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-33 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to an initial disability evaluation for 
posttraumatic stress disorder (PTSD) greater than 30 percent 
effective April 27, 2007, and greater than 50 percent 
effective May 18, 2009 to the present.

2.  Entitlement to service connection for a left foot scar.

3.  Entitlement to service connection for low back disability 
and scar.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California.

In the rating decision on appeal, the RO denied several other 
service connection claims, and the Veteran cited these issues 
in his Notice of Disagreement.  However, in his November 2008 
statement accepted in lieu of a Form 9 substantive appeal, 
the Veteran stated that he was only appealing the three 
issues cited on the title page of this decision.


FINDINGS OF FACT

1.  Prior to May 18, 2009, the competent evidence fails to 
demonstrate that the Veteran had occupational and social 
impairment with reduced reliability and productivity due to 
symptoms of PTSD.

2.  Since May 18, 2009, the competent evidence fails to 
demonstrate that the Veteran has occupational and social 
impairment, with deficiencies in most areas (for example) 
such as work, school, family relations, judgment, thinking, 
or mood, caused by PTSD.

3.  The evidence, overall, does not show a left foot scar or 
a low back disability and scar related to service.






CONCLUSIONS OF LAW

1.  The criteria for a rating for PTSD in excess of 30 
percent effective April 27, 2007 through May 17, 2009 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2009).

2.  The criteria for a rating for PTSD in excess of 50 
percent effective May 18, 2009 through the present have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 
(2009).

3.  Service connection for a left foot scar and a low back 
disability and scar is not established.  38 U.S.C.A. 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased ratings for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

With regard to the Veteran's PTSD, his original claim was 
received in April 2007.  The RO issued a rating decision in 
October 2007 granting service connection for PTSD with a 
disability rating of 30 percent effective April 27, 2007, the 
date the claim was received.  

In an October 2009 rating decision, the RO increased the 
disability rating for PTSD to 50 percent effective May 18, 
2009, the date of a VA treatment record that first reflected 
worsened symptoms that merited the 50 percent rating.  

The Veteran contends that his disability picture warrants an 
initial rating higher than 30 percent from April 27, 2007 
through May 18, 2009, and higher than 50 percent from May 18, 
2009 through the present.

Under the rating schedule, a 30 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events.

A 50 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when the evidence 
demonstrates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Further regarding the evaluation of PTSD, the Board calls 
attention to the Veteran's Global Assessment of Functioning 
(GAF) scale scores.  GAF is a scale used by mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability. See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed. 1994).

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  
Lesser scores reflect increasing severe levels of mental 
impairment.  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

In the present case, the Veteran first underwent a VA 
psychiatric examination in July 2007.  The Veteran reported 
significant survivor guilt and guilt regarding his actions 
during the Vietnam War.  He reported recurrent recollections 
of trauma, as well as nightmares and waking up sweaty and 
agitated.  He reported daily flashbacks and intense distress 
with exposure to "similar events".  He reported avoidance 
of thoughts, feelings, and conversations associated with the 
trauma.  He reported avoiding war movies and crowds, and 
blocking out some Vietnam events.  He reported detachment and 
estrangement from others, an exaggerated startle response, 
and hypervigilance.  He reported a long history of alcohol 
abuse that ended in the early 1990s and being divorced due to 
his alcoholism and "womanizing".  He denied any diminished 
interest in his usual hobbies, which included going to the 
beach and movies, and he denied any irritability or anger.  
He reported having a lot of friends, particularly in 
Alcoholics Anonymous.  He reported not having very good 
relationships with his three grown children.  He reported 
that he was not on medication and was not receiving any 
treatment for his psychiatric difficulties.  He reported no 
problems with his job as a private investigator.

Upon mental status examination, the Veteran was pleasant and 
cooperative with fair to poor eye contact, no abnormal 
movements, and no psychomotor retardation or agitation.  His 
mood was reported as "couldn't care less" and affect was 
restricted.  Thought processes were mostly circumstantial and 
reminiscent about his life and family.  The examiner noted 
that he seemed to need a lot of time to discuss his life 
history.  There was no evidence of loosening of associations, 
paranoia, or delusions.  There was no evidence of immediate 
auditory or visual hallucinations.  No suicidal or homicidal 
ideations were reported.  Insight and judgment were 
reasonable.  Memory and concentration were intact.  The 
Veteran recognized his need for treatment and had a realistic 
plan for self-care.

The July 2007 VA examiner diagnosed chronic PTSD and alcohol 
dependence in full sustained remission by history.  The 
examiner assigned a GAF score of 55 for PTSD and 80 for 
alcohol dependence.  The examiner opined that the Veteran's 
psychiatric symptoms were mild or transient but caused 
occupational and social impairment with reduction in work 
efficiency and occupation tasks only during periods of 
significant stress.  The examiner noted that the Veteran had 
occasional interference with performing his activities of 
daily living due to PTSD.

Based upon the results of this examination, the RO assigned 
an initial disability evaluation of 30 percent in its October 
2007 rating decision.

The Veteran submitted VA treatment records, including regular 
psychology consultations beginning in May 2009.  Prior to May 
2009, the VA treatment records reflect similar symptoms to 
the July 2007 VA examination and no specific psychiatric 
treatment.  A May 5, 2009 VA record of a screening 
appointment noted that the Veteran endorsed the following 
symptoms and severity: 0/4 for panic attacks, heart 
palpitations, and difficulty with memory; 2/4 for inability 
to express feelings; 3/4 for nightmares, difficulty falling 
asleep, tension and anxiety, and difficulty concentrating; 
and 4/4 for memories of experiences, waking during the night, 
avoidance of reminders, trouble trusting others, loss of 
interest in activities, restlessness, irritability, and 
excessive jumpiness.  A BDI-2 evaluation of the Veteran's 
symptoms was moderate.  The Veteran was interested in short-
term therapy.

A May 18, 2009 VA psychology progress note recorded the 
Veteran's first session of cognitive processing therapy (CPT) 
for PTSD.  The Veteran's mood was depressed and anxious with 
restricted affect.  Eye contact was poor, and spontaneous 
speech was within normal limits for pace, prosody and volume.  
Thought processes were logical and linear.  Content did not 
evidence auditory or visual hallucinations.  Insight and 
judgment were fair.

The Veteran was afforded a second VA psychiatric examination 
in August 2009.  He reported that he was still having 
memories of Vietnam and his sleep was worse.  He reported 
waking up several times a night and having dreams and 
nightmares of Vietnam.  The Veteran was still preoccupied 
about being a machine gunner and serving in Vietnam.  He 
still had a lot of bitterness about the government and 
politicians.  The Veteran reported getting angry and 
impatient easily.  Helicopters bothered him.  He reported 
flashbacks and startling easily.  He reported major changes 
in his social functioning in that he remains isolated and 
prefers to be alone.  He was laid off from work in the 
previous year and was reinstated to another company, where he 
had been working for about a year as an insurance 
investigator.  His relationship with supervisors and 
coworkers was limited and he reported spending most of the 
time by himself with limited interaction.

Upon mental status examination, orientation was normal and 
appearance and hygiene were appropriate.  Mood and affect 
were abnormal: the Veteran was anxious and depressed, which 
the examiner noted were part and parcel of the PTSD.  The 
Veteran was irritable, with impaired impulse control and 
outbursts of anger.  Communication and speech were normal.  
Panic attacks, delusions, and hallucinations were absent.  
Thought processes were abnormal in that the Veteran was still 
preoccupied about his Vietnam experiences and how he got his 
chest wound.  News reports about politics and the current 
wars reminded him of his Vietnam War experiences.  Judgment 
was intact.  Abstract thinking was absent.  Memory was mildly 
to moderately abnormal in that the Veteran had difficulty 
with the retention of highly learned materials and 
remembering to complete tasks.  Suicidal and homicidal 
ideations were absent.

The August 2009 VA examiner concurred with the diagnosis of 
PTSD and assigned a GAF score of 50-55, noting that the 
Veteran's prognosis was fair.  The examiner noted that the 
Veteran is mentally capable of managing his benefit payments 
in his own best interest and has occasional difficulty 
performing activities of daily living.  The Veteran's 
psychiatric symptoms were described as mild to moderate, in 
that he has difficulty establishing and maintaining work and 
social relationships and decrease in work efficiency, 
especially during periods of significant stress.  The 
examiner noted that the Veteran has no difficulty 
understanding simple comments but has some difficulty with 
complex, two to three step, commands.  The examiner opined 
that the Veteran is not a danger to himself or other people.

Based upon this report and the VA treatment records, the RO 
issued a rating decision in October 2009 increasing the 
disability rating for PTSD to 50 percent effective May 18, 
2009, the date of the VA treatment record that first 
reflected an increased severity of PTSD symptoms.  

The Board finds these reports to, overall, provide evidence 
against this claim, failing to indicate that the 50 percent 
criteria were met prior to May 18, 2009, indicating the 
milder nature of the PTSD during that time frame.  The Board 
also finds that these reports fail to indicate that the 70 
percent criteria have been met at any time, and indicating 
the current moderate nature of the PTSD.

Beyond the VA examinations, the evidence includes VA and Vet 
Center treatment records that report regular mental health 
treatment, with findings similar to those in the VA 
examinations cited above, providing further evidence against 
this claim. 

The Board examined the treatment records to determine whether 
the Veteran's symptoms were noted to have worsened earlier 
than May 18, 2009.  Before that date, the most recent mental 
health record was for PTSD screening on May 5, 2009.  On that 
date, the Veteran endorsed various symptoms of PTSD at 
differing severities.  The examiner noted that clinical 
impressions and self-report measures provided evidence in 
support of a combat-related PTSD diagnosis.  Vet reported 
working full time and expressed an interest in short-term 
therapy for PTSD.  There was not yet any indication that the 
Veteran's symptoms had worsened to the point of meeting the 
50 percent criteria.

In contrast, the May 18, 2009 treatment record reflects that 
the Veteran's eye contact was poor, his mood was depressed 
and anxious with restricted affect, and his judgment and 
insight were merely "fair".  This was the Veteran's first 
session of cognitive processing therapy for PTSD.

The Board finds that, based on the treatment records, the RO 
correctly assigned the effective date of May 18, 2009 for the 
increased disability rating of 50 percent for PTSD.  The 
records immediately preceding that date did not reflect that 
the Veteran's symptoms had yet worsened to the degree of 
warranting an increased evaluation.

Simply stated, the Veteran's symptoms did not merit the next-
higher rating of 50 percent according to the schedular 
criteria between April 27, 2007 and May 18, 2009.  The 
Veteran did not display, for example, flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Veteran's symptoms also do not merit the next-higher 
rating of 70 percent according to the schedular criteria from 
May 18, 2009 to the present.  The Veteran does not display, 
for example, suicidal ideation, obsessional rituals due to 
PTSD which interfered with routine activities, speech that 
was intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.

Overall, the Board finds that the Veteran's symptoms of PTSD 
prior to May 18, 2009 more closely approximated the 30 
percent schedular criteria, and the symptoms from May 18, 
2009 to the present more closely approximate the 50 percent 
schedular criteria, assigned during the respective time 
frames of the rating period on appeal.  The Board must find 
that the post-service treatment records, as a whole, provide 
evidence against this claim, failing to indicate a basis to 
grant a higher evaluation during either time period. 

The Board notes the lay statements submitted by the Veteran 
in support of this claim.  However, the Veteran's statements 
continue to support the evaluations assigned for PTSD, and 
not higher evaluations.  If the Veteran were not having 
problems associated with his PTSD, there would be no basis 
for the 30 percent and 50 percent evaluations.  The Board 
finds that these statements are outweighed by the medical 
evidence which shows that the Veteran does not merit higher 
evaluations than those assigned for PTSD.  Some of these 
statements support the current findings, indicating the 
problems typically seen at this level of impairment.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 50 percent 
evaluation have not been met prior to May 18, 2009, and the 
criteria for a 70 percent evaluation have not been met at any 
time to warrant a further staged rating for PTSD.  Simply 
stated, the Board does not find evidence that the Veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the Veteran filed his 
claim to the present fails to demonstrate entitlement to 
increased compensation during any time within the appeal 
period.    

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 30 percent for PTSD 
from April 27, 2007 to May 18, 2009, and greater than 50 
percent for PTSD at any time.  38 C.F.R. § 4.3.

2.  Service connection claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through September 2009.  These records 
contain no complaints, findings, treatment, or diagnosis 
regarding any scar of the left foot.  These records include a 
reported history of low back pain but no complaints, 
findings, treatment, or diagnosis of any current low back 
disability or scar.  Indeed, the post-service medical records 
are entirely silent of any current complaints regarding the 
left foot or low back.

The service treatment records (STRs) indicate that the 
Veteran's left foot was treated for a sore in May 1969.  The 
wound was washed and dressed, the dressing was changed 
several times that month, and the Veteran returned to full 
duty with no further treatment.  The separation examination 
was negative for any scar of the left foot.

Regarding the low back, the STRs indicate that the Veteran 
was stabbed in the lumbar area approximately three weeks 
prior to enlistment to service, and a healing wound was noted 
upon induction.  However, the STRs indicate no complaints or 
treatment of the back in service and no complaints of any new 
or aggravated injury to the low back.  The separation 
examination was negative for any back disability or scar.

Regardless, despite the presence of numerous post-service 
treatment records, there is no current medical evidence of 
any left foot scar or any disability of the low back.  There 
is no further treatment of the left foot following the acute 
sore washing and dressing in May 2009 in the service 
treatment records, nor any treatment in the post-service 
treatment records.  

This is relevant because although the Veteran can certainly 
indicate that he has a scar, and arguably can establish the 
presence of a lower back disorder (or last least symptoms of 
such), the lack of any mention of such disorders in the post-
service medical records undermines his account of the scar 
and back problems since service.  He is competent to report 
the symptoms he observed since service as to the disorders at 
issue.  The Board finds, however, that his account of 
symptoms or the presence of a scar since service lacks 
credibility.  The Board would have expected some mention of 
those disorders in the post-service records, but there is 
none.  Based on the above, the Board finds there is no 
competent or credible evidence linking any current foot or 
low back scar, or low back disorder, to service.  As the 
preponderance of the evidence therefore is against the 
claims, the claims are denied.

In denying his claims, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June 2007, February 2008, and June 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records through September 2009 
and the Veteran submitted Vet Center records.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent or credible evidence 
suggesting a link between any left foot scar, low back 
disability, or low back scar and service.  Because that 
element is not present, a VA examination is not necessary as 
to those claims.  

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

The appeal is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


